Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 22, 2015.




                                     In The

                    Fourteenth Court of Appeals

                      NO. 14-15-00760-CR, 14-15-00761-
                          CR, and 14-15-00762-CR



               IN RE JEFFERY ALAN HARBERSON, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           122nd District Court
                         Galveston County, Texas
        Trial Court Cause Nos. 15CR0015, 15CR0526, and 15CR0527

                        MEMORANDUM OPINION

      On September 8, 2015, relator Jeffery Alan Harberson filed a pro se petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, relator asks this Court to
compel the Honorable John Ellisor, presiding judge of the 122nd District Court of
Galveston County, to proceed to trial in Trial Court Cause Nos. 15CR0015,
15CR0526, and 15CR0527.
      The Galveston County records show that the trial court has appointed
counsel to represent relator in these matters. A criminal defendant is not entitled to
hybrid representation and a trial court’s decision not to rule on a pro se motion in
this situation is not subject to review. Robinson v. State, 240 S.W.3d 919, 922
(Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995).

      Relator asserts in his petition that the trial court has not ruled on his pro se
motion for a speedy trial. This issue relates directly to criminal proceedings in
which relator is represented by counsel. Therefore, relator has not shown that the
trial court has a legal duty to rule on his pro se motion and the trial court’s failure
to rule is not subject to review by this court.

      Accordingly, we deny relator’s petition for a writ of mandamus.


                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2